                                          Case 1:18-cv-03473-RMI Document 33 Filed 06/01/20 Page 1 of 10




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          EUREKA DIVISION

                                   7

                                   8     MICHAEL HARMON,                                   Case No. 18-cv-03473-RMI
                                   9                    Plaintiff,
                                                                                           ORDER ON CROSS MOTIONS FOR
                                  10             v.                                        SUMMARY JUJDGMENT
                                  11     NANCY A. BERRYHILL,                               Re: Dkt. Nos. 25, 30
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff, Michael Harmon, seeks judicial review of an administrative law judge (“ALJ”)

                                  15   decision denying his application for supplemental security income under Title XVI of the Social

                                  16   Security Act. Plaintiff’s request for review of the ALJ’s unfavorable decision was denied by the

                                  17   Appeals Council, thus, the ALJ’s decision is the “final decision” of the Commissioner of Social

                                  18   Security which this court may review. See 42 U.S.C. §§ 405(g), 1383(c)(3). Both parties have

                                  19   consented to the jurisdiction of a magistrate judge (dkts. 4 & 16), both parties have moved for

                                  20   summary judgment (dkts. 25 & 30), and both parties seek a remand to the ALJ. While Plaintiff

                                  21   seeks remand for the immediate calculation and payment of benefits or a limited-scope remand for

                                  22   further proceedings, Defendant seeks a broad remand order for further proceedings without the

                                  23   limitations sought by Plaintiff.

                                  24                                        LEGAL STANDARDS

                                  25          The decision whether to remand for further proceedings or for payment of benefits

                                  26   generally turns on the likely utility of further proceedings. Carmickle v. Comm’r, SSA, 533 F.3d

                                  27   1155, 1169 (9th Cir. 2008). A district court may “direct an award of benefits where the record has

                                  28   been fully developed and where further administrative proceedings would serve no useful
                                           Case 1:18-cv-03473-RMI Document 33 Filed 06/01/20 Page 2 of 10




                                   1   purpose.” Smolen v. Chater, 80 F.3d 173, 1292 (9th Cir. 1996). Specifically, the Court of Appeals

                                   2   for the Ninth Circuit has established a three-part test “for determining when evidence should be

                                   3   credited and an immediate award of benefits directed.” Harman v. Apfel, 211 F.3d 1172, 1178 (9th

                                   4   Cir. 2000). Remand for an immediate award of benefits would be appropriate when: (1) the ALJ

                                   5   has failed to provide legally sufficient reasons for rejecting such evidence; (2) there are no

                                   6   outstanding issues that must be resolved before a determination of disability can be made; and, (3)

                                   7   it is clear from the record that the ALJ would be required to find the claimant disabled were such

                                   8   evidence credited. Id. The second and third prongs of the test often merge into a single question;

                                   9   that is, whether the ALJ would have to award benefits if the case were remanded for further

                                  10   proceedings. Id. at 1178 n.2; see also Garrison v. Colvin, 759 F.3d 995, 1021 (9th Cir. 2014)

                                  11   (when all three conditions of the credit as true rule are satisfied, and a careful review of the record

                                  12   discloses no reason to seriously doubt that a claimant is, in fact, disabled, a remand for a
Northern District of California
 United States District Court




                                  13   calculation and award of benefits is required).

                                  14                                                DISCUSSION

                                  15           Plaintiff filed an application for supplemental security income on November 18, 2014,

                                  16   alleging the application date as the onset date. See Administrative Record “AR” at 15.1 The ALJ

                                  17   denied Plaintiff’s application on July 19, 2017. Id. at 30. The Appeals Council denied Plaintiff’s

                                  18   request for review on May 23, 2018. Id. at 1-3. Thereafter, Plaintiff sought review in this court.

                                  19   See Compl. (dkt. 1). Plaintiff now raises three issues and contends that the ALJ erred: (1) by

                                  20   improperly evaluating Plaintiff’s severe impairments independent of his substance abuse and thus

                                  21   erred in failing to find that Plaintiff meets an adverse profile based on his age, education, and work

                                  22   history; (2) by incorrectly evaluating the medical evidence, failing to provide specific and

                                  23   legitimate reasons for rejecting the treating and examining medical source opinions; and, (3), by

                                  24   incorrectly evaluating Plaintiff’s testimony. See Pl.’s Mot. (dkt. 25) at 8-27.

                                  25           In response, Defendant begins with a confession of error, noting that the ALJ’s decision

                                  26   “was not supported by substantial evidence, and judgment for Plaintiff is appropriate.” Def.’s Mot.

                                  27
                                       1
                                  28    The AR, which is independently paginated, has been filed in several parts as a number of attachments to
                                       Docket Entry #20. See (dkts. 13-1 through 13-17).
                                                                                           2
                                          Case 1:18-cv-03473-RMI Document 33 Filed 06/01/20 Page 3 of 10




                                   1   (dkt. 30) at 2. Thus, the Commissioner requests a remand such that the ALJ can “reevaluate the

                                   2   medical opinions; obtain medical expert evidence as necessary regarding the nature, severity, and

                                   3   limiting effects of Plaintiff’s medically determinable impairment[s]; further consider whether

                                   4   Plaintiff’s drug addiction and/or alcoholism (DAA) is material to the disability determination [];

                                   5   reevaluate Plaintiff’s subjective statements about symptoms; further consider Plaintiff’s residual

                                   6   functional capacity (RFC); obtain supplemental vocational expert evidence as necessary; [and]

                                   7   take further action as warranted to complete the administrative record and issue a new decision.”

                                   8   Id. at 2-3. Noting that in cases where substance abuse is a factor, Defendant asserts that an ALJ

                                   9   must apply the sequential evaluation process twice – first, to determine whether Plaintiff’s

                                  10   impairments establish disability; and, second, to determine if the individual would still be disabled

                                  11   if substance abuse were to be discontinued. Id. at 4. In this regard, Defendant adds that Plaintiff’s

                                  12   request for an immediate award of benefits overlooks the fact that his polysubstance abuse,
Northern District of California
 United States District Court




                                  13   “including intravenous drug use, heroin, cannabis, cocaine, methamphetamine, and alcohol

                                  14   [abuse],” combined with the fact that the record is replete with “conflicts and ambiguities in the

                                  15   evidence,” demonstrate that the record is in need of further development before a disability

                                  16   determination can be conclusively rendered. Id. at 4. Specifically, Defendant notes that three

                                  17   consultative examiners have rendered conflicting views regarding the degree of impairment in

                                  18   Plaintiff’s mental functioning with: (1) Salma Khan, M.D., opining that Plaintiff was unimpaired,

                                  19   or mildly impaired, in various areas; and, (2) Jonathan Howard, Psy.D., and Lesleigh Franklin,

                                  20   Ph.D., opining that Plaintiff was afflicted with moderate to marked limitations in various areas. Id.

                                  21   at 5 (citing AR at 490-94, 498-505, 509-15.).

                                  22          As it relates to the scope of a potential remand for further proceedings, Defendant submits

                                  23   that the court should reject Plaintiff’s alternative request for a narrowly framed remand because it

                                  24   would limit the Commissioner to the sole task of determining whether Plaintiff was disabled

                                  25   before May of 2018. See Def.’s Mot. (dkt. 30) at 5. Essentially, Defendant is concerned that a

                                  26   narrow remand would hamstring the ALJ’s review because Plaintiff has since been found disabled

                                  27   and eligible for supplemental security income as of May 2018 based on a later-submitted

                                  28   application that is not involved in this appeal but which may be disturbed if the court issues a
                                                                                         3
                                          Case 1:18-cv-03473-RMI Document 33 Filed 06/01/20 Page 4 of 10




                                   1   broad mandate on remand. See id. at 5.

                                   2          In his opening brief, Plaintiff asks for an application of the credit as true rule and an

                                   3   immediate award of benefits by contending: that the record has been fully developed; that there

                                   4   are no outstanding issues that must be resolved; and, that there is no doubt that Plaintiff is

                                   5   disabled. See Pl.’s Mot. (dkt. 25) at 27-28. In this regard, Plaintiff’s opening brief essentially

                                   6   justifies the request for an immediate award of benefits on the suggestion that the ALJ failed to

                                   7   give legally sufficient reasons for rejecting the opinions of Nurse Lagor, Drs. Howard and

                                   8   Franklin, as well as Plaintiff’s testimony – suggesting that if this evidence were credited as true,

                                   9   then Plaintiff must be found disabled on remand from the alleged onset date of November 18,

                                  10   2014. Id. at 27. However, Plaintiff’s argument for an immediate award of benefits fails to mention

                                  11   the conflicting opinion evidence provided by the consultative psychiatrist, Dr. Salma Khan,

                                  12   wherein Plaintiff was found to be unimpaired as to four areas of mental functioning and only
Northern District of California
 United States District Court




                                  13   mildly impaired as to the other four areas. See id. at 27-28; see also AR at 504-05. Further, the

                                  14   argument for an immediate award of benefits – as repeated in Plaintiff’s reply – similarly omits

                                  15   any discussion of the conflict in the body of medical opinion evidence in the record given rise to

                                  16   by Dr. Khan’s opinions. See Pl.’s Reply Br. (dkt. 31) at 1-5.

                                  17          However, Plaintiff’s argument about limiting the scope of remand is more sensible.

                                  18   Following the ALJ’s denial of Plaintiff’s Title XVI claim that is the subject of the present appeal

                                  19   (namely, an application with an onset date of November 18, 2014), Plaintiff filed another claim for

                                  20   Title XVI benefits on May 31, 2018, which the Commissioner granted on October 24, 2018,

                                  21   finding that Plaintiff was disabled as of the date of his second application. See id. at 5-6. Plaintiff

                                  22   then submits that the terms of Defendant’s proposed remand may potentially cause Plaintiff’s

                                  23   subsequently adjudicated application to be reopened such that both claims could potentially be

                                  24   reassigned to the same ALJ who denied the original application for reweighing of the entirety of

                                  25   the evidence, and a new determination as to past and present disability. Id. at 6. In essence,

                                  26   Plaintiff contends that such a broad mandate of remand could become “potentially punitive

                                  27   because it could result in the deprivation of Plaintiff’s continuing benefits.” Id. Thus, Plaintiff

                                  28   requests a limited mandate on remand, namely, “an order specifically directing the ALJ to [only]
                                                                                          4
                                          Case 1:18-cv-03473-RMI Document 33 Filed 06/01/20 Page 5 of 10




                                   1   determine whether Plaintiff was disabled prior to May [31st] 2018,” because to do otherwise

                                   2   would amount to “[f]orcing Plaintiff to decide whether to appeal the wrongful denial of his prior

                                   3   claim and potentially jeopardize his continued receipt of benefits in the process, or abandon the

                                   4   appeals process entirely with respect to his prior claim . . . [neither of which would] serve the

                                   5   interest of justice and [both of which would serve to] defeat[] the purpose of the Social Security

                                   6   Act.” Id.

                                   7          By way of sur-reply, Defendant contends that benefits granted in a subsequent application

                                   8   may affect the manner in which the agency would proceed on the reevaluation of a previous

                                   9   application that has become the subject of a remand order. See Def.’s Reply Br. (dkt. 32) at 4.

                                  10   Noting that while the Appeals Council will generally not reopen a favorable determination based

                                  11   solely on the fact that there are different outcomes in a remanded ALJ decision and a subsequent

                                  12   allowance, Defendant submits that “the Appeals Council needs to consider whether and to what
Northern District of California
 United States District Court




                                  13   extent the evidence in the subsequent application file affects the pending application in order to

                                  14   instruct the ALJ on remand.” Id. (citing the agency’s “Hearings, Appeals, and Litigation Manual”

                                  15   (HALLEX) at I-1-10-30, available at 2013 WL 4536777). Defendant, therefore, submits that the

                                  16   court should deny Plaintiff’s request for a limited mandate on remand because doing so “would

                                  17   preclude the agency from considering the subsequent claim and evidence that could be relevant to

                                  18   the instant case.” See Def.’s Reply Br. (dkt. 32) at 6.

                                  19   Nature of Remand

                                  20          Plaintiff’s request for a remand for immediate payment of benefits under the credit as true

                                  21   doctrine is unpersuasive for a number of reasons. First, the interaction between Plaintiff’s

                                  22   substance abuse and his impairments presents an added layer of complexity that renders it more

                                  23   difficult than usual to weigh the conflicts between the opinions of the various consultative

                                  24   examiners that have opined as to Plaintiff’s work-related abilities. Second, the fact that the opinion

                                  25   evidence shows some degree of conflict in this regard renders the case unsuitable for application

                                  26   of the credit as true doctrine at this stage. Third, the fact that a subsequent application has been

                                  27   adjudicated favorably boils down to the fact that, now, Plaintiff’s argument essentially asks the

                                  28   court to apply credit as true doctrine and to find him disabled during a period of time between the
                                                                                          5
                                          Case 1:18-cv-03473-RMI Document 33 Filed 06/01/20 Page 6 of 10




                                   1   alleged onset date of the application that is the subject of this appeal (namely, November 18,

                                   2   2014), and the onset date for which his subsequent application was granted (May 31, 2018);

                                   3   which, as discussed below, would require further development of the record.

                                   4          As mentioned, Plaintiff’s request for an order remanding the case for benefits during the

                                   5   period between 2014 and 2018 asks the court to credit the improperly rejected opinions of two

                                   6   consultative examiners, Drs. Howard and Franklin (two psychologists), as well as Plaintiff’s

                                   7   testimony, while basically ignoring or overlooking the conflicting opinion of a third consultative

                                   8   examiner, Dr. Khan (a psychiatrist). In July of 2015, Dr. Howard evaluated Plaintiff and

                                   9   administered a battery of tests resulting in Axis-I diagnoses of a mood disorder, polysubstance

                                  10   abuse disorder, and a cognitive disorder with borderline intellectual functioning and a full-scale IQ

                                  11   score of 70. See AR at 490-92. Dr. Howard also provided a medical source statement and opined

                                  12   that Plaintiff’s work-related abilities were moderately impaired with respect to interacting with
Northern District of California
 United States District Court




                                  13   others; moderately to markedly impaired with respect to understanding and executing simple

                                  14   instructions and tasks; and markedly impaired with respect to attention and concentration,

                                  15   adapting to changes in a working environment, maintaining pace and persistence, and performing

                                  16   within a schedule and maintaining regular attendance. Id. at 493-94. A few months later, in

                                  17   November of 2015, Dr. Franklin evaluated Plaintiff and administered a slightly different battery of

                                  18   testing resulting in Axis-I diagnoses of schizoaffective disorder, posttraumatic stress disorder, and

                                  19   borderline intellectual functioning with a full-scale IQ score of 78. Id. at 509, 513-14. Dr. Franklin

                                  20   opined that Plaintiff was moderately impaired in the ability to understand, remember, and execute

                                  21   simple instructions, as well as in his abilities to interact appropriately with co-workers, the public,

                                  22   and supervisors. Id. at 515. Dr. Franklin found Plaintiff to be markedly impaired in understanding,

                                  23   remembering, or executing detailed instructions, in maintaining attention and concentration for

                                  24   two hour segments, and in maintaining a consistent pace, regular attendance, and responding to

                                  25   changes in the routine work setting or dealing with normal work stressors. Id. As to completing a

                                  26   normal workday without interruptions due to psychological symptoms, Dr. Franklin opined that

                                  27   Plaintiff’s limitation was extreme. Id. Thereafter, nearly two years later, Plaintiff underwent a

                                  28   third consultative examination by a psychiatrist, Dr. Salma Khan, in early March of 2017,
                                                                                          6
                                          Case 1:18-cv-03473-RMI Document 33 Filed 06/01/20 Page 7 of 10




                                   1   resulting in only the following diagnostic impressions: antisocial personality disorder traits;

                                   2   history of intravenous drug use; heroin use disorder; cannabis use disorder; cocaine use disorder;

                                   3   methamphetamine use disorder; and alcohol use disorder. Id. at 498-504. Dr. Khan opined that

                                   4   Plaintiff was unimpaired as to the ability to understand, remember, and execute simple

                                   5   instructions, or to maintain regular attendance, or to perform work activities without special or

                                   6   additional supervision. Id. at 504-05. Dr. Khan further opined that Plaintiff’s abilities in the

                                   7   remaining categories of work-related functioning were only mildly impaired. Id.

                                   8          First, because of the differences between psychology and psychiatry, the court cannot

                                   9   simply discard Dr. Khan’s opinions in favor of the opinions rendered by Drs. Howard and

                                  10   Franklin in order to find that Plaintiff was in fact disabled between 2014 and 2018. Second,

                                  11   because Dr. Khan’s opinion was rendered in 2017, nearly two years after the opinions rendered by

                                  12   Drs. Howard and Franklin, the record is in need of further development that would be focused on
Northern District of California
 United States District Court




                                  13   what changes might have taken place between 2015 and 2017 that might explain the differences

                                  14   between the limitations opined by these three examining consultants. Accordingly, because the

                                  15   record is in need of further development in this regard, and also because upon review of this

                                  16   record, the court cannot conclude that there is no doubt that Plaintiff was in fact disabled during

                                  17   the period between 2014 and 2018, Plaintiff’s request for an application of the credit as true

                                  18   doctrine and a remand for an immediate payment of benefits is DENIED.

                                  19   Scope of Remand

                                  20          Regarding the breadth of the mandate on remand for further proceedings, the court will

                                  21   note at the outset that the parties’ arguments appear largely unresponsive to one another such that

                                  22   what one party requests does not necessarily implicate the concerns raised by the other party. In

                                  23   essence, Plaintiff seeks a remand with a limited mandate directing the ALJ to only consider

                                  24   whether Plaintiff was disabled during the period between November of 2014 and May of 2018, so

                                  25   as to prevent the Commissioner from reopening or revisiting the granting of his subsequently filed

                                  26   application wherein he was found disabled as of May of 2018. Meanwhile, Defendant submits that

                                  27   the court should remand the case with a broad mandate containing no date limitations such that the

                                  28   ALJ can consider evidence that might exist outside of the record as currently developed. In short,
                                                                                          7
                                          Case 1:18-cv-03473-RMI Document 33 Filed 06/01/20 Page 8 of 10




                                   1   the court will note that Plaintiff’s subsequently granted application is not before the court; and,

                                   2   thus, the court has no jurisdiction to prevent or otherwise preclude the Commissioner from

                                   3   revisiting or reopening that application because the Commissioner “may reopen a final

                                   4   determination or decision on [his] own initiative,” and “may revise that determination or decision”

                                   5   provided that certain conditions are met. 20 C.F.R. § 404.987(b); see also § 416.987. In essence,

                                   6   within 12 months from the notice of the initial determination on his second application (which has

                                   7   since passed) the Commissioner may reopen the determination “for any reason,” however,

                                   8   following that period, the Commissioner would need to “find good cause, as defined in § 404.989,

                                   9   to reopen the case.” 20 C.F.R. § 404.988; see also §§ 416.988 and 416.989. In either case, because

                                  10   Congress has committed the decision on reopening a case to the discretion of the Commissioner,

                                  11   subject to compliance with those regulations, this court – in the present posture – does not possess

                                  12   the authority to preclude him from doing so by limiting the scope of remand with the intent to
Northern District of California
 United States District Court




                                  13   prevent the consolidation of the two determinations regarding Plaintiff’s disability benefits. See

                                  14   e.g., Encarnación v. Astrue, 724 F. Supp. 2d 243, 245 (D. P.R. 2010) (“The court lacks

                                  15   jurisdiction over the subsequent award of benefits because no appeal from that claim has been

                                  16   taken to the district court.”); see also Davis v. Astrue, 2011 U.S. Dist. LEXIS 121777 *5-6 (D.

                                  17   N.H. 2011); see also Baker on Behalf of Baker v. Sullivan, 880 F.2d 319, 321 (11th Cir. 1989)

                                  18   (“[T]he district court had no jurisdiction over the 1985 award when it remanded the case for

                                  19   reconsideration of the 1979 claim. No appeal from that claim had been taken to the district

                                  20   court.”). However, in view of the fact that the Commissioner has subsequently found Plaintiff

                                  21   disabled as of May 2018, the relevant time period for purposes of the court’s review is from

                                  22   November 18, 2014 (the alleged onset date in the application before the court) to May 31, 2018

                                  23   (the date from which Plaintiff was found disabled through his subsequent application) –

                                  24   accordingly, the scope of the remand herein ordered shall be confined to that closed period. See

                                  25   Guillen v. Colvin, No. 13-cv-8170-RNB, 2014 U.S. Dist. LEXIS 131262, at *7-8 (C.D. Cal.

                                  26   2014).

                                  27            Initially, the court will note that it is a well-established and longstanding principle of

                                  28   administrative law that this court may, in its discretion, choose to limit the scope of a remand to a
                                                                                           8
                                          Case 1:18-cv-03473-RMI Document 33 Filed 06/01/20 Page 9 of 10




                                   1   government agency. See e.g., Braniff Airways v. Civil Aeronautics Board, 379 F.2d 453, 468 (D.C.

                                   2   Cir. 1967) (stating that “the decision whether or not to limit the scope of the proceedings on

                                   3   remand involves the sound discretion of the reviewing court”); see also id. at n.11 (“We have

                                   4   frequently remanded agency cases with specific directions and we have no reservations about our

                                   5   statutory power to do so.”) (citations omitted); see also Sullivan v. Hudson, 490 U.S. 877, 885-86

                                   6   (1989) (“Where a court finds that the Secretary has committed a legal or factual error in evaluating

                                   7   a particular claim, the district court’s remand order will often include detailed instructions

                                   8   concerning the scope of the remand, the evidence to be adduced, and the legal or factual issues to

                                   9   be addressed. Deviation from the court’s remand order in the subsequent administrative

                                  10   proceedings is itself legal error, subject to reversal on further judicial review.”). In this regard, it

                                  11   should be abundantly clear that the scope of the mandate on remand will necessarily depend on the

                                  12   nature of the errors that are to be remedied. See e.g., T.G. v. Colvin, 2014 U.S. Dist. LEXIS 44989,
Northern District of California
 United States District Court




                                  13   at *12 (S.D.N.Y. 2014) (“In determining how to limit the scope of remand, the decision is largely

                                  14   dictated by the type of error made by the ALJ or Commissioner.”); Seavey v. Barnhart, 276 F.3d

                                  15   1, 9 (1st Cir. 2001) (“[W]hat instructions should accompany a remand order will turn on the nature

                                  16   of the error at the ALJ proceedings.”).

                                  17           In the instant case, since Plaintiff has already been found disabled from May 31, 2018, the

                                  18   only thing that is unclear from the record, and for which further proceedings are necessary, is to

                                  19   determine whether Plaintiff was disabled between November 18, 2014, and May 31, 2018.

                                  20   Therefore, the court will, in the exercise of its discretion, limit the scope of the additional evidence

                                  21   that the ALJ may accept on remand to determe whether Plaintiff was disabled during this period.

                                  22   See Goodwin v. Comm’r, SSA, No. 09-00469 LEK-BMK, 2011 U.S. Dist. LEXIS 58023, at *41

                                  23   (D. Haw. 2011); see also Ruiz v. Apfel, 24 F. Supp. 2d 1045, 1050 (C.D. Cal. 1998) (remanding

                                  24   for further administrative proceedings where the remand order “makes it very plain that the

                                  25   remand was for a limited purpose,” and there was “no basis [by virtue of this remand] for the ALJ

                                  26   to review issues that had been determined in plaintiff's favor” and not appealed); see also Dawson

                                  27   v. Colvin, No. C14-501-BJR-JPD, 2014 U.S. Dist. LEXIS 182723, at *22 (W.D. Wash. Dec. 22,

                                  28   2014) (same); Wesselius v. Astrue, No. C11-2175-JCC-BAT, 2012 U.S. Dist. LEXIS 144756, at
                                                                                           9
                                         Case 1:18-cv-03473-RMI Document 33 Filed 06/01/20 Page 10 of 10




                                   1   *10-12 (W.D. Wash. Aug. 27, 2012) (same); Gallagher v. Astrue, 2009 U.S. Dist. LEXIS 774,

                                   2   2009 WL 57033 (C.D. Cal. Jan. 6, 2009) (although remand was limited to step four and step five

                                   3   issues regarding plaintiff’s past relevant work and alternate work, the ALJ improperly reassessed

                                   4   plaintiff’s severe impairments at step two, plaintiff’s RFC within step four, and eliminated

                                   5   moderate limitations previously found).

                                   6                                             CONCLUSION

                                   7          Accordingly, as discussed above, Plaintiff’s Motion for Summary Judgment (dkt. 25) is

                                   8   GRANTED in part and DENIED in part, and Defendants Motion for Remand (dkt. 30) is

                                   9   GRANTED in part and DENIED in part. The case is remanded for further proceedings only to

                                  10   determine whether Plaintiff was disabled during the period between the alleged onset date in the

                                  11   application which is the subject of this appeal (to wit, November 18, 2014) and the onset date of

                                  12   his subsequently granted application (to wit, May 31, 2018).
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: June 1, 2020

                                  15

                                  16
                                                                                                    ROBERT M. ILLMAN
                                  17                                                                United States Magistrate Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                        10
